DETAILED ACTION

This is a Non-Final Rejection in response to the RCE filed 02/10/22 drawn to claims filed 01/24/22.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 9-12, and 14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleiman et al. (US 2018/0272788).
In respect to claims 1, 6, 9, 12, and 14, Bleiman et al. disclose a micro-optic security element comprising: a planar array of refractive focusing elements 12 (Figs. 1-2); an image icon layer 16 comprising a plurality of retaining structure (voids) 18 (0146); a first zone of image icons comprising a first predefined subset of the plurality of retaining structures (including a subset volume with individual retaining structures), the voids are completely filled with ink 32 i.e. “portions of the isolated volumes…most proximate to the planar array of refractive focusing elements contain cured light-curable pigmented material of a first color 32” (0154; Fig. 7); and a second zone of image icons comprising a first predefined subset of the plurality of retaining structures (including a subset volume with individual retaining structures), the voids are completely filled with ink 38 i.e. “portions of the isolated volumes…most proximate to the planar array of refractive focusing elements contain cured light-curable pigmented material of a second contrasting color 38); wherein the first zone and second zone of image 
In respect to claims 3, 5, 10, Bleiman et al. disclose that the first and second zones are “footprints” of a first subset of refractive focusing elements and provide image icons for viewing through the focusing elements which form a “dynamically customized display”.
In respect to claim 11, Bleiman et al. disclose that the light-curable materials of the colors may be cured with LEDs (0103).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bleiman et al. (US 2018/0272788) in view of Lankinen et al. (US 2017/0024639). 
Bleiman et al. substantially disclose the claimed invention for the reasons stated above, but do not disclose that the “dynamically customized display” includes a “unique alphanumeric identifier”, however, Lankinen et al. teach a similar micro-optic device wherein the image icon layer is designed to form a unique alphanumeric identifier, e.g. unique portrait overlaid with DOB (alphanumerics) (0022-0023; Fig. 2).  It would have been obvious to provide the dynamically customized display taught in Bleiman et al. with an unique alphanumeric identifier as taught by Lankinen et al. to provide a unique document identifier only visible from select views (copy-resistant) (Abstract).

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bleiman et al. (US 2018/0272788) in view of Hoffmuller et al. (US 2010/0109317).
Bleiman et al. substantially disclose the claimed invention for the reasons stated above, but do not disclose that adjacent color zones “appear as a region of a third color”, however Hoffmuller et al. teach a very similar invention wherein voids of different color are so small that the individual color zones are not discernable to the naked eye, and thus they appear blended “a third color) (0095; Fig. 5).  It would have been obvious to provide the image icons taught in Bleiman et al. to very small, such that a color mixing takes effect in view of Hoffmuller et al. to create color shift and color contrasting effects (0095).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cape et al. (US 2017/0173990), Zhang (US 2018/0231695), Hoffmann et al. (US 2011/0027538) and Steenbilk et al. (US 7,333,268) (US 7,468,842), and Hoffmuller (DE 10-2011-115125) (DE 10-2011-114750), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637